*175By the Court,
Kingman, C. J.:
In this case the transcript of the record shows the pleadings and the journal entries as the same remain of record and on file in the office of the clerk of the court below. It contains no bill of exceptions showing the evidence, or any part thereof. Nor do the instructions appear in any bill of exceptions, or as permitted by § 276 of the civil code. In this condition of the record there is no question made that we can decide.
The counsel for plaintiff in error claims that the instructions given and refused were entered upon the journal, and must of necessity have been signed when the judge signed the record. The instructions are copied into the transcript, but it does not appear as part of the journal entries. Plaintiff in error, on the argument of the case, asked to have the transcript sent back so that the truth may be made to appear. Although the motion is made somewhat late in the case, still we- think the order in this particular ease, under all the circumstances, should be made, if the truth (as it is claimed to be,) would then give the court sufficient grounds to examine into the case on its merits. One of the instructions given is a construction of a writing copied into and admitted by the pleadings. The propriety of the construction given to the writing can be reviewed, and its .correctness decided, if the transcript should be amended to show the facts as claimed, if such an amendment (when made) would bring the instruction in a legal form before the court. The question then is to be considered, for this purpose, as if the amendment were made, and the transcript showed that the instructions with the exceptions thereto were entered upon the journal of the court. Would such instructions and exceptions then be before *176this court, in any manner authorized by'law? The law points out how exceptions are to be taken and preserved. If- it be to a decision, and the decision is entered upon the record, the exception may be taken by causing to be noted on the record the exceptions: (Code, § 302.) Two things are to take place before an exception can be noted on the record, under this section. First, a decision, and second, that the decision shall appear on the record. An “ instruction ” is not a “ decision ” in any sense; much less in the sense in which it is used in this section. Therefore this section will not apply to the case under consideration.
Another way of preserving an exception is presented in the next section. The party must reduce his exception to writing; it must be signed by the judge, and “filed “ with the pleadings as a part of the record, but not spread at large upon the journals of the court.” The “instructions” form no part of the “ record” until thAy are made so in the manner above pointed out, or by the method pointed out in § 276. Neither of these ways was taken in this case to make them a part of the record. The party desiring to preserve his exceptions sought to do so, by causing „neir entry upon the journal — a proceeding as novel as it is unauthorized, being in express contravention of the object of § 303 of the code. The exceptions, then, not being preserved as required by the code, does the transcript of the journal entries, containing the instructions, and the exceptions, present a case for our action ? The law provides what shall go on the journals, which, so far as this case is concerned, are “ the proceedings of the court of each day: ” (Code, § 705.) Now, in one sense the instructions of the court are “proceedings of the court; ” so also is the evidence taken in a cause; and if one is to be taken as “proceedings,” then must the other be; and *177not only may they he entered on the journal, but they must be, for the language of the statute is mandatory, and either party has a right to demand, with the power to enforce the demand, that all the evidence and instructions - of the court shall be entered upon the journal. The utter absurdity of such a- construction, as well as the universal practice, has properly given to the word “proceedings,” in this section, a narrower signification, in which only the results of successive steps in the progress, of the case are noted on the journal. The instructions, then, have no proper place on the journal, because the-entry of them is not authorized by law. A copy of a, paper from a book of records, that is not by law authorized to be recorded, is of no validity; and if the transcript in this case should be amended, as desired, and the amendment should show that the instructions were spread upon the journal, it would then only be the transcript of a record not authorized by law to be made, and not of such verity as would authorize this court to act upon it. We do not wish to be technical. It is but just, and in the real spirit of the code, that every facility should be extended to allow the record to speak the truth. Nor are we disposed to cavil over the forms in which, a record is made to show the rulings of the court, if we can get at the true meaning and history of the case, without overlooking uniform precedent and positive law; but “ courts will not sanction a speculative- novelty without the war. rant of any principle, precedent, or authority,” such as is the attempt to preserve exceptions by the costly and cumbersome method of spreading instructions upon the journal in order that the exceptions to them may be noted on the record. The next step, and some clever and ingenious attorney, with rare skill to avoid labor himself at *178the cost of his client, ’or adversary, and forgetting the disinterested motives that characterize and usually control the profession, will have the evidence spread upon the journal, that his exceptions may appear there also. It is wiser to adhere to the simple provisions of the code, as they are usually understood and applied. If the record be amended, there will still be nothing for us to act upon; therefore the judgment below is affirmed.
Brewer, «J., concurring.